Citation Nr: 0941470	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  98-13 060	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative joint 
disease of L5-S1, degenerative disc disease of L4-5 and L5-
S1, and lumbosacral strain, currently rated as 60-percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to 
February 1977.  He also served in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO denied the Veteran's 
claim for a rating higher than 10 percent for his service-
connected lumbosacral strain.  The RO also denied his claims 
for service connection for degenerative joint disease at L5-
S1 with narrowing and spur formation and for PTSD.  However, 
the RO has since granted service connection for the 
degenerative joint disease at L5-S1 and for degenerative disc 
disease at L4-5 and L5-S1.  The RO also has assigned a 
higher 60 percent rating because of this additional low back 
disability, retroactively effective from October 28, 1997, 
the date of receipt of the claim for increased compensation.

The Board remanded this case in November 2000 and November 
2005 for additional development and consideration.  Although 
all requested development was accomplished, the Board has 
recently become aware that the Veteran is now receiving 
disability benefits from the Social Security Administration 
(SSA).  These records need to be obtained before deciding his 
claims for service connection for a psychiatric disorder, 
including PTSD, and for a higher rating for his low back 
disability.  38 C.F.R. § 3.159(c)(2) and (3).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997).  Therefore, the Board is remanding 
these claims to the RO via the Appeals Management Center 
(AMC).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that a TDIU 
claim is part and parcel of an increased-rating claim when 
raised by the record.  In this case, the Veteran filed a 
claim for a TDIU, which the RO denied in a May 2003 decision.  
Even though he did not appeal that denial, the Court held in 
Rice that when the issue is raised by the evidence of record, 
the Board must adjudicate the issue as part and parcel of the 
claim for an increased rating.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction 
to consider the Veteran's possible entitlement to a TDIU in 
this circumstance when, as here, the TDIU issue is raised by 
assertion or reasonably indicated by the evidence and is 
predicated at least in part on the severity of the service-
connected disability in question, regardless of whether the 
RO has expressly addressed this additional issue.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  
And since the evidence suggests the Veteran is unable to work 
because of his service-connected low back disability, the 
issue of his entitlement to a TDIU is before the Board.


FINDINGS OF FACT

1.  The Veteran was medically retired from the U.S. Postal 
Service in January 2004 due to his inability to perform even 
light duties as a result of severe low back pain.  

2.  The Veteran's low back disability (degenerative joint 
disease of L5-S1, degenerative disc disease of L4-5 and L5-
S1, and a lumbosacral strain) precludes all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he is unable to work because of the 
severity of his 
service-connected low back disability - degenerative joint 
disease of L5-S1, degenerative disc disease of L4-5 and L5-
S1, and lumbosacral strain.  For the reasons and bases 
discussed below, the Board finds that the evidence supports 
his claim, so it must be granted.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by any disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

But even if the ratings for a Veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  And if he is unemployable by reason of 
his disabilities, occupational background, and other related 
factors, an extra-schedular total rating may be assigned on 
the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18.



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In this particular case at hand, the Veteran's only service-
connected disability is his low back disability - which, as 
mentioned, is multi-faceted involving degenerative joint 
disease of L5-S1, degenerative disc disease of L4-5 and L5-
S1, and lumbosacral strain, rated as 60-percent disabling.  
He therefore has a sufficient rating for this disability 
under 38 C.F.R. § 4.16(a) for consideration of a TDIU without 
resorting to the extra-schedular provisions of § 4.16(b) or 
3.321(b)(1).  If he did not, the Board would be precluded 
from granting a TDIU in the first instance, that is, without 
first referring this issue to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for this special consideration.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

The record shows the Veteran, in effect, was forced to 
medically retire from the U.S. Postal Service in January 2004 
because of his low back disability, even after being assigned 
light duty for several years.  

Prior to his medical retirement, the evidence shows the 
Veteran's service-connected low back disability had caused 
significant problems at his job.  An April 1999 
VA examination report notes that he was significantly 
hampered by severe pain and limitation of motion of his low 
back (the lumbosacral segment of his spine), making it 
difficult to work at his then current job.  A contemporaneous 
medical opinion from a private physician in April 1999 also 
indicated the Veteran would be unable to lift objects over 10 
pounds.  As well, an August 1999 VA examination report 
includes a medical opinion indicating he had been having 
considerable difficulties in performing activities as a mail 
handler due to considerable pain with lifting and prolonged 
standing.  

In a March 2000 report, the U.S. Postal Service notified the 
Veteran of its proposal to remove him from his job no sooner 
than 30 days based on his failure to meet the physical 
requirements of his position as a mail handler.  It was 
explained that the position for which he was hired in October 
1995 required arduous exertion, including lifting 70-pound 
sacks of mail, but that since May 1999 he had requested light 
duty with restrictions of no lifting, pulling, or pushing 
exceeding 10 pounds and a maximum of one-hour standing.  The 
report went on to explain that a 
fitness-for-duty examination in February 2000 had revealed 
that his restrictions were permanent due to his low back 
disability.  The Associate Area Medical Director concurred 
that the Veteran's physical condition would not improve and 
that he would never be able to return to full unrestricted 
duties as a mail handler. 

The Veteran successfully challenged that determination and 
was reinstated, albeit at a different position involving 
permanent light duty so that he was no longer required to 
lift or stand for prolonged periods.  Unfortunately, though, 
his low back disability continued to get progressively worse, 
indeed, to the point where it was agreed that he could not 
even perform light-duty assignments.  He therefore was 
medically retired from the U.S. Postal Service in January 
2004.

In light of these findings, it is apparent the Veteran's 
service-connected low back disability has precluded him from 
obtaining and maintaining substantially gainful employment 
since his medical retirement. 

In addition to his low back disability, the Board realizes 
the Veteran has other nonservice-connected disabilities 
including depression, hypertension, and diabetes mellitus 
with associated diabetic polyneuropathy, all of which also 
may impact his ability to obtain and maintain substantially 
gainful employment.  Nevertheless, apart from these 
nonservice-connected conditions, the evidence discussed above 
indicates he is simply unable to obtain and maintain 
substantially gainful employment due solely to his service-
connected low back disability.  In other words, even if these 
other nonservice-connected conditions were not present or a 
factor, he would still be unable to obtain and maintain 
substantially gainful employment as a result of his service-
connected low back disability, alone.  And this, itself, is 
reason to grant a TDIU.

There is no probative evidence suggesting the Veteran would 
be able to perform substantially gainful employment at 
another job for which he is qualified, particularly since the 
evidence shows he was unable to continue working at the 
U.S. Postal Service even after given light-duty assignments 
that required neither lifting nor prolonged standing.  His 
only other work experience was in automobile mechanics, which 
clearly would involve greater physical exertion than his most 
recent position in that limited capacity at the U.S. Postal 
Service. 

For these reasons and bases, the Board finds that the Veteran 
meets the requirements for a TDIU.  Although his nonservice-
connected disabilities may impact his ability to work a 
substantially gainful occupation, the medical evidence also 
shows he is unable to work due solely to his service-
connected low back disability.  Accordingly, a TDIU is 
granted.  In light of this favorable decision, a discussion 
of the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) is unnecessary.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of VA compensation.


REMAND

The Board finds that additional development is required 
before it can adjudicate the Veteran's remaining claims for 
service connection for a psychiatric disorder, including 
PTSD, and for a rating higher than 60 percent for his low 
back disability.



One important point worth mentioning concerning these 
remaining claims is that the Board's granting of the TDIU 
does not, in turn, render moot these remaining claims.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for a TDIU 
presupposes that the rating for the service-connected 
disability(ies) at issue is less than 100 percent); and 
Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 percent 
schedular rating means that a Veteran is totally disabled).  
However, the Veteran is precluded from receiving VA 
disability compensation at the maximum 100-percent schedular 
level concurrently with a TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) and Bowling v. Principi, 15 
Vet. App. 1 (2001).  So if in the future the rating for his 
low back disability is increased to the 100-percent level 
and/or his psychiatric disorder, inclusive of PTSD, is 
service connected and the rating for it assigned at or 
increased to this 100-percent level, and any effective date 
periods overlap, he will have to elect payment for the 100-
percent schedular rating or TDIU since he cannot receive both 
concurrently.

In any event, the report of the Veteran's January 2008 VA 
examination indicates he has been receiving SSA disability 
benefits since he was medically retired from the U.S. Postal 
Service in January 2004.  When VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal.  38 C.F.R. § 
3.159(c)(2) and (3).  See also Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 
(1997).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by 
that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file for consideration.

2.  Then readjudicate the remaining 
claims for service connection for a 
psychiatric disorder, inclusive of PTSD, 
and for a rating higher than 60 percent 
for the low back disability in light of 
the additional evidence.  If either claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


